PER CURIAM.
Walter Whitehead (Petitioner) seeks certiorari relief from a Broward County circuit court order denying his petition for writ of certiorari, which challenged the denial of his request for a hardship driver’s license. Petitioner’s third ground for relief1 was that the circuit court failed to apply the correct law when it concluded that chapter 98-223, Laws of Florida, was constitutional and did not violate the single subject rule contained in article III, Section 6 of the Florida Constitution. While the petition was pending on review in this court, the Florida Supreme Court decided the issue in Petitioner’s favor. See Fla. Dep’t of Highway Safety and Motor Vehicles v. Critchfield, 842 So.2d 782 (Fla.2003)(holding that chapter 98-223 violates the single subject requirement of the Florida Constitution), rehearing denied June 11, 2003. Accordingly, we grant relief based on the third ground only, quash the order on review, and remand for the circuit court to determine whether the valid laws in effect prior to the enactment of chapter 98-233 would have provided Petitioner with relief from the administrative order he challenged. See Jackson v. Dep’t of Highway Safety and Motor Vehicles, 848 So.2d 1165, 28 Fla. L. Weekly D1033 (Fla. 2d DCA Apr.25, 2003).
GUNTHER, STONE and MAY, JJ., concur.

. We deny relief as to the first two grounds of the petition without discussion.